DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 July 2022 has been entered.
 
Status of the Claims
Claims 1, 3, 9, and 11-14 are presented for examination.
Claims 13 and 14 are withdrawn without traverse as directed to a non-elected invention.
Claims 1, 3, 9, 11, and 12 are presented for examination and ALLOWED for the reasons set forth below.

Response to Amendment
Applicant’s arguments filed 4 July 2022 with respect to the rejection of Claims 1, 3, 9, 11, and 12 over the teachings of Harel have been fully considered and are persuasive, owing to the fact that by applicants amendments to Claim 1, Harel now requires the inclusion of components such as glycine or betaine excluded from the scope of the instant claims.  The rejection of Claims 1, 3, 9, 11, and 12 as obvious over the teachings of Harel has been WITHDRAWN. 

Allowable Subject Matter
Claims 1, 3, 9, 11, and 12, as amended by applicants’ submission of 4 July 2022, are ALLOWED.
The following is an examiner’s statement of reasons for allowance: As set forth above, the teachings of Harel are no longer applicable to the instant claims.  This is because, as presently amended, Applicants’ claims are directed to hydrogel compositions which consist of a hydrogel consisting of a combination of alginate and carboxymethylcellulose, a probiotic, and a zwitterionic buffer which is HEPES (N-(2-hydroxyethyl)-piperazine-1-N’-2-ethanesolfonic acid), wherein the probiotic is encapsulated within the hydrogel, and the composition contains 15% hydrogel components, 75% zwitterionic buffer components, and 10% of the hydrogel composition representing the probiotic to be encapsulated therein.  Harel does not teach the use of HEPES as an alternative to the previously claimed glycine or betaine described by Harel as “protecting agents,” and the examiner was unable to either articulate a rationale for substituting the HEPES claimed for any of the protecting agents Harel requires, or to identify alternative art advocating for the combination of alginate and carboxymethylcellulose, a probiotic, and HEPES representing the composition claimed.
This application is in condition for allowance except for the presence of claims 13 and 14 directed to inventions which in applicants response to the Examiner's Restriction Requirement of 16 April 2021 filed 23 April 2021 were non-elected without traverse.  Accordingly, claims 13 and 14 have been cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 13 and 14:	Have been CANCELLED.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M BASQUILL/Primary Examiner, Art Unit 1613